Citation Nr: 0840212	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1983.  He is the recipient of numerous awards and 
decorations, including the Combat Action Ribbon and a Bronze 
Star Medal with "V."  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
left ear hearing loss and denied service connection for right 
ear hearing loss and bilateral tinnitus.  

A hearing at the RO was held in December 2007 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

Following the hearing, the veteran submitted additional 
evidence in support of his claim.  Although the veteran did 
not waive initial RO review of this evidence, in light of the 
favorable decision below, a remand is not necessary.  See 38 
C.F.R. § 20.1304 (2008) (providing that additional pertinent 
evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, unless 
the benefit sought on appeal may be allowed without such 
referral, or the claimant expressly waives his procedural 
right to such referral).


FINDING OF FACT

The veteran's current right ear hearing loss and bilateral 
tinnitus are as likely as not the result of noise exposure in 
service, including during combat.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, right ear 
hearing loss and bilateral tinnitus were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008), as amended at 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008). 

In this case, the Board finds that VA fulfilled its 
notification duties to the veteran in an August 2006 letter 
which addressed all the pertinent notice elements, including 
the additional notification requirements imposed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has also fulfilled its duty to assist by obtaining the 
veteran's service medical records and post-service medical 
records, as well as obtaining a VA medical opinion in 
connection with the claim.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2)-(4) (2008). 

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  In any event, the Board finds that any 
deficiency in VA's VCAA notice or development actions would 
be harmless error, given the favorable decision below.


Background

In pertinent part, the veteran's service medical records show 
that at his April 1963 military enlistment medical 
examination, he denied a history of ear trouble.  No 
pertinent abnormalities were noted.  

In-service medical records are negative for complaints or 
findings of hearing loss.  In May 1982, the veteran sought 
treatment for various symptoms, including nausea, vomiting, 
diarrhea, and bilateral tinnitus.  The impression was viral 
syndrome with possible viral labyrinthitis.  On follow-up 
later that week, the veteran indicated that his symptoms had 
resolved.  

At his October 1982 military retirement medical examination, 
the veteran's ears were normal on clinical evaluation.  
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
5
15
LEFT
5
0
5
0
30

The veteran's DD Form 214 shows that he served as an infantry 
unit leader for 14 years.  He spent the remainder of his 
career as a recruiter.  The veteran's awards and decorations 
include the Combat Action Ribbon, a Bronze Star Medal with 
"V" device, the Vietnam Service Medal with three devices, 
and a Vietnam Campaign Medal.  

In March 2006, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
bilateral hearing loss and tinnitus.  He indicated that he 
had served as a combat infantryman in a rifle company in 
Vietnam and was frequently exposed to acoustic trauma from 
extensive M16 fire, M60 machine gun fire, and mortar 
explosions.  The veteran indicated that he had experienced 
progressive hearing loss and tinnitus since his active duty.  

In support of his claim, the veteran submitted the 
uninterpreted results of a March 2006 private audiogram, as 
well as a March 2006 letter from the  audiologist who had 
examined him.  The  audiologist noted that the veteran had 
reported bilateral hearing loss, occasional tinnitus, and 
slight dizziness, vertigo and balance problems.  He noted 
that the veteran had a history of noise exposure in combat in 
Vietnam.  He noted that the March 2006 audiogram had shown 
decreased hearing acuity bilaterally.  The  audiologist 
indicated that after reviewing the veteran's history, it was 
his opinion that the veteran's bilateral hearing loss and 
tinnitus were due to unprotected noise exposure during 
service, including combat gunfire.  

In connection with the veteran's claim, he was afforded a VA 
audiology examination in August 2006.  The examiner noted 
that the veteran's claims folder contained "limited 
information," and that the service medical records were not 
available for review.  The veteran, however, reported that he 
had served in the infantry where he was exposed to noise from 
small arms fire, bombs, explosions and rocket fire without 
the use of hearing protection.  The veteran denied post-
service occupational and recreational noise exposure.  The 
examiner noted that the veteran reported a history of hearing 
loss for the past five years and tinnitus for the past three 
years.  Audiological evaluation showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
10
10
15
25
50

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  The diagnosis was hearing loss in the 
right ear, not disabling per 38 C.F.R. § 3.385, and left ear 
hearing loss, disabling.  The examiner concluded that without 
access to a military discharge examination showing otherwise, 
it was her opinion that the veteran's hearing loss and 
tinnitus were at least as likely as not due to military noise 
exposure.  The examiner noted that the veteran reported that 
he had noticed a gradual hearing loss five years ago, and 
that this was plausible given the configuration and degree of 
the loss shown on examination.  

Thereafter, the RO provided the examiner with a complete 
claims folder, including the veteran's service medical 
records.  In a September 2006 addendum, the examiner noted 
that the veteran's October 1982 discharge examination had 
shown normal hearing in the right ear, with no complaints of 
tinnitus.  Some decreased left ear hearing acuity was shown.  
The examiner therefore concluded that the veteran's left ear 
hearing loss was due to his military noise exposure, but that 
his right ear hearing loss was not.  With respect to the 
veteran's tinnitus, she concluded that it was not due to 
military noise exposure, as it reportedly started 20 years 
after service and was not noted at the time of discharge.  

In a September 2006 rating decision, the RO granted service 
connection for right ear hearing loss.  The RO denied service 
connection for left ear hearing loss, noting that although 
in-service noise exposure had been established, the veteran's 
decreased hearing acuity in the right ear did not meet the 
criteria for a disability under 38 C.F.R. § 3.385.  The RO 
denied service connection for tinnitus, finding that the 
service medical records showed no evidence of tinnitus and 
that the most probative medical evidence of record showed 
that his current tinnitus was not related service.  

The veteran appealed the RO's decision.  In his October 2006 
notice of disagreement and in his April 2007 substantive 
appeal, he emphasized that he had been exposed to acoustic 
trauma during service and had experienced progressive hearing 
loss and tinnitus since that time.  

At his December 2007 Board hearing, the veteran testified 
regarding his in-service noise exposure.  He provided 
credible testimony to the effect that he had experienced 
hearing loss and tinnitus since service, and that his 
symptoms seemed to be progressively worsening.  The veteran 
noted that during the September 2006 VA medical examination, 
he had advised the examiner that he had experienced hearing 
loss and tinnitus since service, progressively worsening over 
the past few years.  He speculated that the examiner may have 
misunderstood his report and noted hearing loss and tinnitus 
had begun only in the past few years.  

At the hearing, the undersigned explained to the veteran that 
his claim of service connection for right ear hearing loss 
had been denied by the RO because his decreased hearing 
acuity in that ear shown on the September 2006 VA audiogram 
did not rise to the level of severity required by 38 C.F.R. 
§ 3.385.  The undersigned advised the veteran to seek to 
obtain an interpretation of the private audiogram conducted 
in March 2006.  See Constantino v. West, 12 Vet. App. 517, 
520 (1999) (observing the obligations of VA hearing officers 
to suggest the submission of evidence overlooked by the 
veteran that would support claims).

Following the hearing, the veteran submitted a December 2007 
letter from a private audiologist interpreting the results of 
the March 2006 audiogram.  The audiologist noted that the 
veteran's right ear thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
40


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Service connection is also warranted where the evidence of 
record shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2008); see also Allen v. Brown, 7 Vet. App. 
439 (1995).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for right ear hearing 
loss and bilateral tinnitus, which he argues are a result of 
noise exposure during his period of active service.

As an initial matter, the Board finds that there is ample 
evidence of record which supports the veteran's contentions 
of in-service noise exposure.  His DD Form 214 confirms that 
he served in combat, as evidenced by his receipt of the 
Combat Infantryman Badge and the Bronze Star Medal with 
"V."  His written statements and hearing testimony 
regarding his in-service noise exposure are credible and 
consistent with the circumstances of such service.  38 
U.S.C.A. § 1154(b).  In view of the foregoing, the Board 
concludes that there is ample evidence in the record on 
appeal to show that the veteran sustained acoustic trauma 
during active service.  

As noted, however, that an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  In this case, 
although the veteran has submitted credible testimony of in-
service noise exposure as well as decreased hearing acuity 
since service, there is no clinical evidence of a diagnosis 
of a right ear hearing loss disability during service or 
within the first post-service year.  Indeed, at his October 
1982 military discharge medical examination, the veteran's 
ears were normal on clinical evaluation and audiometric 
testing showed that his right ear hearing acuity was within 
normal limits in all frequencies from 500 to 4,000 Hertz.  
See 38 C.F.R. § 3.385.  

Even if a veteran does not have hearing loss during the time 
of active duty, however, such does not prohibit service 
connection.  Hensley, 5 Vet. App. at 159-60.  Rather, service 
connection may still be established if (1) a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
(2) the evidence links current hearing loss with service.  
Id. at 158.  See also 38 C.F.R. § 3.303(d).

With respect to the first element, the Board observes that 
audiological testing performed by VA in September 2006 shows 
that the veteran's right ear hearing loss does not rise to 
the level required by 38 C.F.R. § 3.385.  However, a private 
audiogram performed in March 2006 shows a right ear threshold 
at the 4000 Hertz frequency of 40 decibels.  The Board finds 
that both the private and VA audiograms are equally 
probative, having been performed and interpreted by competent 
medical professionals.  Affording the veteran the benefit of 
the doubt, therefore, the Board finds that his right ear 
hearing loss is sufficient to satisfy the criteria of 38 
C.F.R. § 3.385.

Having established in-service acoustic trauma and a current 
right ear hearing loss disability, the next question for 
consideration is whether the record establishes a nexus 
between the current hearing loss and the in-service noise 
exposure.  

In that regard, the Board notes that in September 2006, a VA 
medical examiner, after examining the veteran and reviewing 
his complete claims folder, including the service medical 
records, concluded that the veteran's current right ear 
hearing loss was not related to his military service, given 
the normal audiogram at separation.

On the other hand, the veteran has provided a March 2006 
letter from his private audiologist who concluded, after 
examining the veteran and reviewing his medical history, that 
it was her opinion that the veteran's hearing loss was due to 
unprotected noise exposure in service.  

In determining the probative weight to be assigned to the 
conflicting medical opinions discussed above, the Board must 
consider factors such as the health care provider's knowledge 
and skill in analyzing the medical data.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470- 71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  In that regard, the 
Board notes that both medical professionals who provided 
opinions in this case are competent to render a medical 
opinion as to the relationship between the veteran's current 
right ear hearing loss and his active service.  Both are 
audiologists who would have specialized training in the 
origins of sensorineural hearing loss.  The Board further 
observes that both medical professionals based their 
conclusions on an examination of the veteran as well as an 
evaluation of his medical history or his medical records.

The Board notes that the VA examiner had access to the 
veteran's claims folder, including his service medical 
records in providing her opinion.  The private audiologist 
did not have the advantage of such a review.  This fact 
enhances the probative value of the VA medical opinion.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  On the other 
hand, the private audiologist considered the veteran's entire 
noise exposure history, including the fact that he did not 
have post-service noise exposure.  Such a notation is absent 
in the VA medical opinion and the VA examiner did not provide 
an alternative explanation as to the etiology of the 
veteran's current hearing loss.  The fact that the VA medical 
opinion may be based on an incomplete factual premise reduces 
its probative value.  See Reonal v. Brown, 5 Vet. App. 460, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In view of the foregoing, the Board is unable to assign more 
probative value to the VA medical opinion versus the private 
medical opinion.  Rather, they are of equal weight.  As noted 
above, under the benefit-of-the-doubt rule, for the veteran 
to prevail, there need not be a preponderance of the evidence 
in his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence 
set forth above, such a conclusion cannot be made in this 
case.  Thus, the Board finds that service connection for 
right ear hearing loss is warranted.

With respect to the veteran's tinnitus, the Board notes that 
the RO has denied the claim on the basis that tinnitus was 
not shown during service.  A careful review of the service 
medical records, however, shows that the veteran complained 
of tinnitus during service in May 1982.  Moreover, he has 
provided very credible testimony to the effect that he has 
experienced tinnitus on an intermittent basis since service.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The Board has considered that the medical opinions of record 
are in conflict as to whether the veteran's current tinnitus 
is causally related to his active service.  Again, the 
veteran's private audiologist concluded in a March 2006 
opinion that the veteran's tinnitus is due to unprotected 
noise exposure during service.  In September 2006, a VA 
audiologist concluded that the veteran's current tinnitus was 
not related to his active service.  For reasons discussed in 
detail above, the Board is unable to assign more probative 
value to the VA medical opinion versus the private medical 
opinion.  Rather, they are of equal weight.  

Given the notations of tinnitus during service, the veteran's 
competent and credible testimony of tinnitus on an 
intermittent basis since service, and the medical opinions 
discussed above, the Board finds that the record on appeal is 
at least in equipoise as to whether the veteran's current 
tinnitus is causally related to his active service.  

Moreover, the fact that the veteran has been granted 
compensation for a service-related hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the  Patient with Ear Problems.  Concerning this, 
the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-
induced hearing loss.  Id.  With regard to the  latter, the 
medical evidence of record reflects that the veteran's 
hearing loss is noise-induced, i.e., a result of his exposure 
to acoustic trauma during service.  In this regard, the Board 
notes that "high  frequency tinnitus usually accompanies 
[noise-induced]  hearing loss."  The Merck Manual, Section 
7, Cha. 85, Inner Ear. 

In summary, for the reasons and bases discussed above, the 
Board finds that the evidence for and against the claims of 
service connection for right ear hearing loss and bilateral 
tinnitus are at least in approximate balance.  In other 
words, the Board finds, based on this record, that the 
veteran currently has right ear hearing loss and bilateral 
tinnitus which are as likely the result of his noise exposure 
in service as they are the result of some other factor or 
factors.  Accordingly, the Board will resolve the benefit of 
the doubt in favor of the veteran in this case as the law 
requires and grant service connection for right ear hearing 
loss and bilateral tinnitus.  38 U.S.C.A. § 1110  (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


